HARALSON, J.
1. The law recognizes no distinction between the consequent weight of an unsuccessful attempt to establish an alibi as a defense, and an unsuccessful attempt to prove any other material fact in defense; and it is a well recognized principle that an attempt to prove any material fact in defense, followed by a failure, is a circumstance to be weighed against the party making it. There was no reversible error, therefore, in giving the first charge requested by thé State. If the defendant apprehended the charge singled out and laid stress upon a single phase of the evidence, he should have asked an explanatory charge. — Albritton v. The State, 94 Ala. 76; Kilgore v. The State, 74 Ala. 1; Pellum v. The State, 89 Ala. 28.
2. The second charge requested by the State was erroneous. It withdrew.from the jury the question for them to decide, whether or not, under the evidence, the house at' which defendant is alleged to have played and bet at a game of cards, was a public place or not. Nickols v. The State, 111 Ala. 58, 60; Johnson v. The State, 75 Ala. 7. Moreover, it does not appear from the evidence, that either the defendant or any one of the persons who played in the game of cards, which the evidence tends to show was played at said house for ■money, bet anything on the game. From aught appearing, parties not engaged in the game may have done the betting.
Reversed and remanded.